Citation Nr: 1013751	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in part, denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran currently has bilateral hearing loss disability for 
VA disability compensation purposes.

2.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The 
February 2007 letter also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available post-treatment 
records have been secured.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in July 2007 
and April 2008.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted 
appropriate audiological examinations, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Notably, both examiners 
determined that the Veteran provided unreliable responses.  
The data (audiological test results) was not reported.  
However, as will be discussed below, the validity/reliability 
of the test results was seriously questioned by both 
examiners.  While not stated in these exact terms, the 
examiners essentially stated that there was no useful purpose 
to reporting the data because the Veteran was exaggerating 
his symptoms.  Put another way, the Veteran was disingenuous 
with respect to his participation at the examination and the 
data was therefore deemed worthless.  The United States Court 
of Appeals for Veterans Claims (Court) has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  So it is in this 
case.  Indeed, even if the data was reported, given the 
findings made by both examiners, the Board would have 
assigned no value to the test results.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007). Thus, the duties to notify and assist 
have been met.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus related to his military 
service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).




Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

There are no post-service audiometric findings of record.  
The Veteran was afforded two audiological examinations.  
However, the July 2007 VA examiner noted that the Veteran's 
responses were inconsistent and variable.  After instructions 
were given, inconsistencies for both tone and speech were 
again noted, and testing was subsequently terminated.  The 
results were described as non-organic.  The April 2008 VA 
examiner noted that the pattern of unreliable results by the 
Veteran casted questions as to the validity and reliability 
of the test results.  The examiner opined that scheduling 
further testing would not be recommended until it could be 
determined that the Veteran would fully and properly 
cooperate with the testing.  Both examiners were clearly 
trying to be delicate in rendering their opinions.  The Board 
chooses not to be.  The Veteran's actions show a pattern 
dishonesty and deceitfullness in providing false data to the 
examiners.

The only other post-service medical records in the claims 
folder are negative for hearing loss.  An October 2007 VA 
treatment record noted that the Veteran had no problems with 
hearing.  Also, a January 2008 VA treatment record noted that 
that Veteran had normal/negative evaluation in July 2007.   

There is no evidence of current bilateral hearing for VA 
compensation benefit purposes.  "Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board fully recognizes that 
the Veteran is competent to state that he presently 
experiences hearing loss, and that he has been experiencing 
diminished hearing since active service.  However, the 
question of whether his hearing loss rises to the level to 
show hearing loss for VA purposes under 38 C.F.R. § 3.385 is 
well beyond the level of his competence.  See 38 C.F.R. 
§ 4.85(a) (noting that an examination for hearing impairment 
for VA purposes must be conducted by a state licensed 
audiologist).  Moreover, given his proclivity for over 
endorsing his symptoms, along with the total lack of 
diagnosis of hearing loss in the record, the Board does not 
find the Veteran's assertions to be credible.  Thus, "[i]n 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  Therefore, 
service connection for bilateral hearing loss is not 
warranted. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

The Veteran currently has tinnitus as noted by the July 2007 
VA examination report.  Hickson element one is, thus, met. 

A review of the medical reports, including the one at service 
discharge, does not reveal diagnoses or complaints of 
tinnitus in service.  On the Report of Medical History at 
service discharge, the Veteran denied ear problems.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that he was exposed to hazardous noise 
without hearing protection during service.  The Veteran's DD 
214 shows that his military occupational specialty was light 
weapons infantryman.    This MOS is consistent with hazardous 
noise exposure.  Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's tinnitus, and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Upon review of the claims folder and evaluation of the 
Veteran, the July 2007 VA examiner noted that it was not as 
likely as not that tinnitus was related to service.  The 
examiner noted the Veteran's contention that he had tinnitus 
dating back to service but noted that there were no such 
problems reported at service discharge.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  See 38 
U.S.C.A. § 5107(a) (it is a claimant's responsibility to 
support a claim for VA benefits).

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current tinnitus and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (noting that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As to the Veteran's assertions that he has had tinnitus since 
service, the Board notes the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no 
indication of tinnitus in the record until the July 2007 VA 
examination report.  The first indication of the Veteran's 
disability was not until 38 years after service.  In the 
interim, there were no complaints of, or treatment for 
tinnitus.  The Board is of course aware of the fact that the 
Veteran is competent to state that he has been experiencing 
tinnitus since his active service.  However, as noted with 
regard to his claim for hearing loss, the Veteran has 
displayed behavior during the course of the appeals process 
that the leaves Board's no choice but to ascribe no 
credibility to his statements.  

In any case, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that 
there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such evidence is lacking in this case.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


